Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150040                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 150040
                                                                    COA: 315323
                                                                    Wayne CC: 12-008021-FC
  WILLIAM LYLES, JR.,
           Defendant-Appellee.

  _____________________________________/

         On order of the Court, the application for leave to appeal the July 22, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 35 days of the date of this order
  addressing whether it is more probable than not that the failure to properly instruct the
  jury regarding evidence of the defendant’s good character was outcome determinative.
  The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2015
           h0203
                                                                               Clerk